Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on June 24, 2022, in which claims 1, 13, and 25 are currently amended. Claims 1-25 are currently pending. 
Applicant is reminded that cited prior art references must be considered in their entirety and not only the cited sections [ MPEP 2141.02(VI) ].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The claim interpretation to claim 13 under 35 U.S.C. § 112(f) is maintained without traverse. 
Applicant’s arguments with respect to rejection of claims 1-25 under 35 U.S.C. 103(a) based on amendment have been considered, however, have not been deemed persuasive. 
With respect to Applicant's argument that the term "pseudo-randomness" has been mischaracterized from Bernardi, Examiner respectfully disagrees.  The term "pseudo-randomness" is well-known in the art as a term to describe the fact that algorithmic (deterministic) random number generation cannot be truly random.  The term pseudo-random number generator is also synonymous with deterministic random bit generator in the art.  Bernardi reviews this well-known concept explicitly in the introduction ([p. 1 §1] "A pseudo-random number generator (PRNG) is a deterministic algorithm with a secret internal state Si [7, p. 2], which processes a random input seed s to produce a large number sequence that may not tractably be distinguished by statistical means from a truly random sequence [9, p. 170]. PRNGs are a fundamental element of many security applications [7, p. 1] [9, p. 169], where they are often a single point of failure, making their implementation a critical aspect of the overall design [7, p. 2].").
With respect to Applicant's argument that the mod activation function which Bernardi teaches as a mapping function to a number of bits does not take output data of an output layer which is the result of output data of a hidden neuron layer as input data, Examiner respectfully disagrees.  Bernardi explicitly teaches in the paragraph cited in the office action ([p. 4 §2] "The output layer applies mod as an activation function, mapping values into a desired range").  As Applicant points out, Bernardi further explicitly teaches that the output is mapped to a bit sequence ("where r is a vector of length 8") and that the generator output is preceded by four hidden FCFF layers such that the output of the hidden layer is input to the output layer whose output is input into the mod activation function, which is interpreted as synonymous with the claim.  For these reasons, the rejection is maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 8, 10, 12, 13, 14, 18, 19, 20, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Imani (“VoiceHD: Hyperdimensional Computing for Efficient Speech Recognition”, 2017) and in view of Bernardi (“Pseudo-Random Number Generation using Generative Adversarial Networks”, 2018). 

Regarding claim 1, Imani teaches A method for answering a cognitive query from sensor input signals, said method comprising ([Abstract] "During inference, VoiceHD similarly computes a query hypervector; the classification task is done by checking the similarity of the query hypervector with all learned hypervectors and finding a class with the highest similarity" [p. 2 §B] "HD computing is able to operate with analog inputs as well, examples include biosignal electromyography processing for hand gesture recognition [12] and electroencephalogram classification for brain-computer interfaces [13]. These applications use HD computing to encode spatial and temporal analog signals. In contrast, in this paper we focus on mapping voice signals in frequency domain into HD space for speech recognition" The piece of hardware/software that detects the voice signal is interpreted as a sensor.)
feeding sensor input signals to an input layer of an artificial neural network comprising a plurality of hidden neuron layers and an output neural layer; (See FIG. 5 Imani is directed towards recorded voice data which is captured with a form of hardware/software which is interpreted as a form of sensor with respect to the instant specification.  Training/testing dataset interpreted as synonymous with sensor input signals. [p. 1 §1] “HD computing builds based on a well-defined set of arithmetic operations and provides a complete computational paradigm for learning problems. Examples include analogy-based reasoning [6], language recognition [7], [8], [9], text classification [10], spoken word classification [11], biosignal electromyography processing [12], brain-computer interfaces [13], and prediction from multimodal sensor fusion” [p. 5 §3.A] “Figure 5 shows VoiceHD+NN flow for training and testing. The VoiceHD+NN training has three steps. First, we train VoiceHD by single time passing through the training dataset. The output of this training is 26 class hypervectors, each representing a class of voice signal”)
determining hidden layer output signals from each of said plurality of hidden neuron layers and output signals from said output neural layer; (See FIG. 5 [p. 5 §3.A] “Figure 5 shows VoiceHD+NN flow for training and testing. The VoiceHD+NN training has three steps. First, we train VoiceHD by single time passing through the training dataset. The output of this training is 26 class hypervectors, each representing a class of voice signal” The process of passing signals through hidden layers to output layers interpreted as synonymous with determining hidden layer output signals of said plurality of hidden layers.)
storing said hyper-vector in an associative memory, ([p. 2 § III] "VoiceHD encodes voices to HD space and then classifies them by the similarity check. VoiceHD has two main blocks: an encoder and an associative memory. In train mode, VoiceHD only uses the encoder and write into associative memory")
in which a distance between different hyper-vectors is determinable. ([p. 2 §B] "The reasoning in HD computing is based on similarity between the hypervectors. This similarity is measured by a distance metric")
However, Imani does not explicitly teach generating a set of pseudo-random bit sequences by applying a set of mapping functions by at least using said output signals of said output layer and said hidden layer output signals of at least one of said hidden neuron layers as input data for one mapping function 
determining a hyper-vector using said set of pseudo-random bit sequences.

Bernardi, in the same field of endeavor, teaches generating a set of pseudo-random bit sequences by applying a set of mapping functions by at least using said output signals of said output layer and said hidden layer output signals of at least one of said hidden neuron layers as input data for one mapping function ([p. 4] "The input layer and the hidden layers use the leaky ReLU activation function. The output layer applies mod as an activation function, mapping values into a desired range while avoiding some of the pitfalls of sigmoid and tanh...The discriminator (figure 4) is convolutional neural network implementing the function [Eqn. 6] where r is a vector of length 8, either produced by the generator or drawn from a standard source of pseudo-randomness and associated with corresponding class" )
determining a hyper-vector using said set of pseudo-random bit sequences (See FIG. 3 [p. 5] "rsplit is the generator’s output vector with the last element removed" rsplit interpreted as synonymous with hyper-vector using said set of pseudo-random bit sequences). 

Bernardi and Imani are both directed towards neural networks involving pseudo-random number generation.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Imani with the teachings of Bernardi by implementing the neural network of Bernardi as layers of the neural network in Imani (or as a subsequent neural network) such that the neural network in Bernardi was substituted for the pseudo-random number generation in Imani. Imani teaches that ([p. 2 §1B] “Hypervectors are holographic and (pseudo) random”) and that generation of the hypervectors involves generation of pseudo random numbers.  Bernardi describes ([Abstract] “At best, subjected to the NIST test suite, the trained generator passed around 99% of test instances and 98% of overall tests, outperforming a number of standard non-cryptographic PRNGs.”) as motivation for implementing a trained neural network pseudo-random number generator in place of standard traditional methods. 

Regarding claim 2, the combination of Imani, and Bernardi teaches The method according to claim 1, also comprising combining different hyper-vectors stored in said associative memory for deriving said cognitive query and candidate answers, (Imani [p. 2 §B] "Hypervectors can be manipulated with arithmetic operations, such as binding that forms a new hypervector which associates two hypervectors, and bundling that combines several hypervectors into a single composite hypervector")
each of which is obtained from said sensor input signals. (Imani [p. 2 §IIB] “HD computing is able to operate with analog inputs as well, examples include biosignal electromyography processing for hand gesture recognition [12] and electroencephalogram classification for brain-computer interfaces [13]. These applications use HD computing to encode spatial and temporal analog signals. In contrast, in this paper we focus on mapping voice signals in frequency domain into HD space for speech recognition” See also FIG. 5.). 

Regarding claim 6, the combination of Imani, and Bernardi teaches The method according to claim 1, wherein said generating a set of pseudo-random bit sequences also comprises using said output signals of said output layer and said hidden layer output signals of a plurality of said hidden neuron layers as input data for one mapping function. (Bernardi [p. 4] "The input layer and the hidden layers use the leaky ReLU activation function. The output layer applies mod as an activation function, mapping values into a desired range while avoiding some of the pitfalls of sigmoid and tanh... The discriminator (figure 4) is convolutional neural network implementing the function [Eqn. 6] where r is a vector of length 8, either produced by the generator or drawn from a standard source of pseudo-randomness and associated with corresponding class" Bernardi explicitly mentions using mod as the mapping function.). 

Regarding claim 7, the combination of Imani, and Bernardi teaches The method according to claim 1, wherein said neural network is a convolutional neural network. (Bernardi [p. 4] "The discriminator (Figure 4) is convolutional neural network"). 

Regarding claim 8, the combination of Imani, and Bernardi teaches The method according to claim 1, also comprising generating a plurality of random hyper-vectors as role vectors at an end of a training of said neural network to be stored in said associative memory. (Imani [p. 2 §III] "To this end, our encoding considers the impact of each frequency bin and its signal amplitude on the final voice hypervector. Our encoder assigns a unique channel ID to each frequency bin by generating a random hypervector called ID hypervector. Hence, two frequency bins will have orthogonal ID hypervectors"). 

Regarding claim 10, the combination of Imani and Bernardi teaches The method according to claim 2, wherein said combining comprises binding different hyper-vectors by a vector-element-wise binary XOR operation. (Imani [p. 3 §III] "We should note that the binding operation is a component wise multiplication (e.g., XOR)"). 

Regarding claim 12, the combination of Imani, and Bernardi teaches The method according to claim 8, wherein said role vectors are stored in said associative memory at said end of a training of said artificial neural network if a stochastic gradient descent value determined between two sets of input vectors of said sensor input signals to said neural network remain below a predefined threshold value. (Imani [p. 4 §III C] "To bundle these hypervectors across all the channels, the majority function is applied using counter and comparator in each dimension. The counter accumulates the number of 1s in each dimension, and a comparator compares the result with a threshold value. For majority function, this threshold sets to be the half of the hypervectors summing up together" [p. 5 §IVA]). 

Claims 13, 14, 18, 19, 20, and 24 are directed to a machine-learning system that implements the method of claims 1, 2, 6, 7, 8, 10, and 12.  Therefore, the rejection that applies to claims 1, 2, 6, 7, 8, 10, and 12 also applies to claims 13, 14, 18, 19, 20, and 24.  Claims 13, 14, 18, 19, 20, and 24 also mention answering a cognitive query from a sensor input which is explicitly mapped in claim 1 of Imani (See FIG. 5 Imani is directed towards recorded voice data which is interpreted as being captured with a form of hardware/software which is interpreted as a form of sensor with respect to the instant specification.  Training/testing dataset interpreted as synonymous with sensor input signals. [p. 1 §1] “HD computing builds based on a well-defined set of arithmetic operations and provides a complete computational paradigm for learning problems. Examples include analogy-based reasoning [6], language recognition [7], [8], [9], text classification [10], spoken word classification [11], biosignal electromyography processing [12], brain-computer interfaces [13], and prediction from multimodal sensor fusion”).  Claims 13, 14, 18, 19, 20, and 24 also introduce a storage module which Imani teaches as standard computer memory ([p. 5 Col. 2] “We use Intel Core i7 processor with 16 GB memory”).  

Claim 25 is directed towards a computer program product that implements the method of claim 1, therefore the rejection that applies to claim 1 also applies to claim 25.  Claim 25 also mentions answering a cognitive query from a sensor input which is explicitly mapped in claim 1 of Imani (See FIG. 5 Imani is directed towards recorded voice data which is captured with a form of hardware/software which is interpreted as a form of sensor with respect to the instant specification.  Training/testing dataset interpreted as synonymous with sensor input signals. [p. 1 §1] “HD computing builds based on a well-defined set of arithmetic operations and provides a complete computational paradigm for learning problems. Examples include analogy-based reasoning [6], language recognition [7], [8], [9], text classification [10], spoken word classification [11], biosignal electromyography processing [12], brain-computer interfaces [13], and prediction from multimodal sensor fusion”).  Claim 25 also introduces a storage module which Imani teaches as standard computer memory ([p. 5 Col. 2] “We use Intel Core i7 processor with 16 GB memory”).  Claim 25 also introduces program instructions being executable to cause the computer system to perform the method (Imani [p. 5 Col. 1] “We use Tinydnn [29] to implement NN architecture in C++” C++ interpreted as synonymous with program instructions being executable to cause the computer system to perform the method.).  

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imani, and Bernardi and in further view of Muhklason (“Knowledge Management Driven e-Learning System: Developing An Automatic Question Answering System With Expert Locator”, 2008).

Regarding claim 3, the combination of Imani and Bernardi teaches The method according to claim 2.  
While Imani teaches that the Euclidian distance can achieve relatively good accuracy in the KNN model, the combination of Imani and Bernardi does not explicitly teach comprising measuring a distance between said hyper-vector representing said cognitive query and said hyper-vectors representing said candidate answers.  

Muhklason, in the same field of endeavor, teaches comprising measuring a distance between said hyper-vector representing said cognitive query and said hyper-vectors representing said candidate answers. ([§4.2] "The next step need to do is calculate the similarity between the character vector (CV) of student question and the character vector (CV) of each question in FAQ database...In Equation 8 we can see that, D2 is the maximum value, and hence the answer part of Q4  will be reply to student. Euclidian Distance Method: By applying Euclidian distance method, the similarity between student’s question Q  and  FAQ i is given as" Character vector of FAQ corresponding to candidate answer interpreted as synonymous with hyper-vector representing said candidate answer.). 

Muhklason and Imani are both directed to a query based neural network system.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Imani with the teachings of Muhklason by using the Euclidian distance to determine the correct response to a query. Imani explicitly teaches that a distance metric is used for the question answering task ([p. 2 §B] “The reasoning in HD computing is based on similarity between the hypervectors. This similarity is measured by a distance metric “) and Muhklason teaches ([p. 10 §4.2] “By applying Euclidian distance method, the similarity between student’s question Q  and  FAQ i is given”).  A Euclidian distance is well known in the art and would provide an efficient method of calculating the metric.  

Regarding claim 4, the combination of Imani, Bernardi, and Muhklason teaches The method according to claim 3, also comprising selecting said hyper-vector relating to said candidate answers having a minimum distance from said hyper-vector representing said cognitive query. (Muhklason [§7.1] "The experimental result to find best answer with either Euclidian distance method (ED) or inner product method (IP) is presented in Table 8" Character vector interpreted as synonymous with hyper-vector.). 

Claims 15 and 16 are directed to a machine-learning system that implements the method of claims 3 and 4.  Therefore, the rejection that applies to claims 3 and 4 also applies to claims 15 and 16.  Claims 15 and 16 also mention answering a cognitive query from a sensor input which is explicitly mapped in claim 1 of Imani (See FIG. 5 Imani is directed towards recorded voice data which is captured with a form of hardware/software which is interpreted as a form of sensor with respect to the instant specification.  Training/testing dataset interpreted as synonymous with sensor input signals. [p. 1 §1] “HD computing builds based on a well-defined set of arithmetic operations and provides a complete computational paradigm for learning problems. Examples include analogy-based reasoning [6], language recognition [7], [8], [9], text classification [10], spoken word classification [11], biosignal electromyography processing [12], brain-computer interfaces [13], and prediction from multimodal sensor fusion”).  Claims 15 and 16 also introduce a storage module which Imani teaches as standard computer memory ([p. 5 Col. 2] “We use Intel Core i7 processor with 16 GB memory”).  


Claim 5, 9, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imani, and Bernardi and in further view of Chen (US 10909450 B2).

Regarding claim 5, the combination of Imani and Bernardi teaches The method according to claim 2.  
However, the combination of Imani and Bernardi does not explicitly teach, wherein said feeding sensor input data to an input layer of an artificial neural network also comprises feeding said sensor input data to input layers of a plurality of artificial neural networks.  

Chen, in the same field of endeavor, teaches The method according to claim 2, wherein said feeding sensor input data to an input layer of an artificial neural network also comprises feeding said sensor input data to input layers of a plurality of artificial neural networks. ([Col. 11 l. 8-20] "Examples of input User interface 210 can include a user - operable input devices can include , e.g. , a keyboard , keypad , a mouse , a device 214 ( graphically represented as a gamepad ) . User trackball , a pen sensor and / or smart pen , ... a visual input device such as one or more cameras and / or image sensors" [Col. 9 l. 0-17] "The computational models 128 can include...of one or more neural networks. The training engine 124 can determine values of parameters in computational models 128. The representation engine 120 and/or the action engine 122 can use the determined parameters values of computational model 128 to, e.g., determine a response to a user query, and/or to perform other data analysis and/or processing"). 

Chen and Imani are both directed to a query based neural network system.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Imani with the teachings of Chen. Outputting from a sensor to multiple neural networks in the scope of the instant amounts to simple duplication of parts (See reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and would be considered obvious to one of ordinary skill in the art.  Chen is brought in to reinforce that inputting to multiple neural networks in a query based neural network system. Chen teaches one potential advantage to having a second neural network model ([Abstract] “The processing unit can determine respective second feature values corresponding to individual actions of a plurality of actions by operating a second NCM. The second NCM can use a common set of parameters in determining the second feature values”). Chen explains as a potential motivation for using two neural networks that ([Col. 3 l. 60-67] “Some examples use one computational model to evaluate state and another to evaluate possible actions the system can take. Compared to prior schemes that evaluate all possible actions in a particular state with one computational model, some examples herein provide more flexibility in representing the state and possible actions in that state, which can increase model accuracy. In some examples using a NCM for state and a separate NCM to evaluate actions, coordinated training can improve the robustness of the trained models compared to prior schemes.”) 

Regarding claim 9, the combination of Imani, Bernardi, and Chen teaches The method according to claim 5, also comprising generating continuously a plurality of pseudo-random hyper-vectors as filler vectors based on output data of said plurality of neural networks for each new set of sensor input data, said pseudo-random hyper-vectors to be stored in said associative memory. (Imani [p. 2 §III] "The continuous item memory linearly divides the full range of amplitude values ([-1,+1] to M levels and assigns a mixture of correlated and uncorrelated hypervectors to each level (L1, L2 ,..., LM−1, LM], where Li shows the hypervector of level ith. In contrast to hypervectors of IDs, there is a correlation between the hypervectors of neighbour levels. For example, L1 has a high positive correlation with L2, almost no correlation with LM/2 (i.e., quasi-orthogonal), and high negative correlation with LM. To this end, we first randomly generate L1 hypervector with D dimension for the fist level. Then, we then flipped D/(M −1) bits of L1 to generate another hypervector for the next level (i.e, L2). This procedure continues until generating LM hypervector from LM−1 hypervector"). 

Claims 17 and 21 are directed to a machine-learning system that implements the method of claims 5 and 9.  Therefore, the rejection that applies to claims 5 and 9 also applies to claims 17 and 21.  Claims 17 and 21 also mention answering a cognitive query from a sensor input which is explicitly mapped in claim 1 of Imani (See FIG. 5 Imani is directed towards recorded voice data which is captured with a form of hardware/software which is interpreted as a form of sensor with respect to the instant specification.  Training/testing dataset interpreted as synonymous with sensor input signals. [p. 1 §1] “HD computing builds based on a well-defined set of arithmetic operations and provides a complete computational paradigm for learning problems. Examples include analogy-based reasoning [6], language recognition [7], [8], [9], text classification [10], spoken word classification [11], biosignal electromyography processing [12], brain-computer interfaces [13], and prediction from multimodal sensor fusion”).  Claims 17 and 21 also introduce a storage module which Imani teaches as standard computer memory ([p. 5 Col. 2] “We use Intel Core i7 processor with 16 GB memory”).  

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imani, and Bernardi and in further view of Neubert (“Learning Vector Symbolic Architectures for Reactive Robot Behaviours”, 2016).

Regarding claim 11, the combination of Imani and Bernardi teaches The method according to claim 2.  
However, the combination of Imani and Bernardi does not explicitly teach wherein said combining comprises bundling different hyper-vectors by a vector-element-wise binary average.  

Neubert, in the same field of endeavor, teaches The method according to claim 2, wherein said combining comprises bundling different hyper-vectors by a vector-element-wise binary average. ([p. 1 Col. 2] "The width of the shift is computed from the vector itself (i.e. as average index of elements > 0) and its hypervector representation is superposed with the shifted input vector using the bundle() operator." Averaging elements relative to a boolean interpreted as synonymous with vector-element-wise binary average.).  Neubert describes known issues in applying hyper-vectors to query based systems, and suggests that their approach may overcome some of these known issues ([p. 1 §1] “Gayler points out a major issue with VSAs: “Typical connectionist architectures rely on training procedures to achieve their effectiveness. However, VSAs provide no opportunity for training to substitute for architectural effectiveness....In this paper we address this issue and present a methodology to learn VSAs that encode and execute reactive behaviours.").

Neubert and Imani are both directed towards using hyperdimensional space vectors in a query based system.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Imani with the teachings of Neubert by bundling the hyper-vectors by a binary average.  Neubert teaches a known shortcoming of current query based systems ([p. 1 Col. 1] “VSAs provide no opportunity for training to substitute for architectural effectiveness. That is, good performance depends on good design rather than automated training, and this is a harder research task”) and further teaches that using binary averaged values they were able to successfully perform query related tasks on scalar sensor inputs while overcoming known issues in prior arts.  

Claim 23 is directed to a machine-learning system that implements the method of claim 11.  Therefore, the rejection that applies to claim 11 also applies to claim 23.  Claim 23 also mention answering a cognitive query from a sensor input which is explicitly mapped in claim 1 of Imani (See FIG. 5 Imani is directed towards recorded voice data which is captured with a form of hardware/software which is interpreted as a form of sensor with respect to the instant specification.  Training/testing dataset interpreted as synonymous with sensor input signals. [p. 1 §1] “HD computing builds based on a well-defined set of arithmetic operations and provides a complete computational paradigm for learning problems. Examples include analogy-based reasoning [6], language recognition [7], [8], [9], text classification [10], spoken word classification [23], biosignal electromyography processing [12], brain-computer interfaces [13], and prediction from multimodal sensor fusion”).  Claim 23 also introduce a storage module which Imani teaches as standard computer memory ([p. 5 Col. 2] “We use Intel Core i7 processor with 16 GB memory”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126